Per Curiam.
Pursuant to Neb. Ct. R. of Discipline 15 (rev. 1989), the respondent, Steven M. Bentson, filed a voluntary surrender of license with this court.
A disciplinary complaint was filed against Bentson with the Counsel for Discipline of the Nebraska State Bar Association. The respondent admits that he knowingly violated Canon 1, *258DR 1-102(A)(1), (4), (5), and (6), of the Code of Professional Responsibility. He also freely and voluntarily waives all proceedings against him in connection with the pending disciplinary complaint.
Accordingly, the respondent is hereby disbarred from the practice of law in the State of Nebraska.
JUDGMENT OF DISBARMENT.
White, J., not participating.